DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2022 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “masking facility” and “fabricating facility” (see claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 6, the claim requires a “masking facility” and a “fabricating facility” which render the claim indefinite because the metes and bounds of the claim cannot be immediately determined. Is the claim trying to generally claim two buildings? Two factories? How much of the facility is required? What elements are required to meet the claim?
	With respect to claims 7-20, the claims are indefinite because a lack of clarity of what is being claimed. As such, the metes and bounds cannot be determined. Specifically, in claim 7, what is an “MD?” What is an “MDG”? What is a metal-to-S/D? What is an (MD) contact structure? With respect to claim 8, what is a via-to-MD? What is an MD? 
Claims 8-20 are rejected for the same reasons as claim 7, as they depend upon claim 7 and fail to remedy the indefiniteness. 
A prior art search of claims 7-20 cannot be fully completed as the examiner does not know what structures are required by the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-6 are directed to an abstract idea that does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1:
For claims 1 and 3-5, the claims amount to nothing more than a storage medium comprising a diagram layout, wherein the computer program/processor generates parts of the pattern that is stored on the storage medium. This qualifies only as an abstract idea, a computer program or mental steps designing the patterns of a layout diagram. There are no additional steps or elements that integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)).
Step 2A: Prong 2:
In claims 1 and 3-5, there are no additional elements that integrate the abstract idea, as claimed, into practical application. Besides the basic recitation of at least one processor, nothing in the claim precludes the step from practically being performed in the mind, or anything more than designing a pattern in a computer program. These limitations therefore fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Therefore, claims 1 and 3-5 are not patent eligible.
With respect to claims 2 and 6, a few additional elements are claimed, and as such the claims will be reanalyzed.
Step 2A: Prong 1:
Claims 2 and 6 depend upon claims 1 and 5, respectively. As such, claims 2 and 6 contain all the same limitations as recited in claims 1 and 5. Similar to as before, claims 2 and 6 require the same abstract ideas as claims 1 and 5, that is, the mental/computer limitations that are simply designing layout diagram patterns on the computer.
Step 2A: Prong 2:
Claim 2 further requires based on the layout diagram, at least one of:
(A) making one or more photolithographic exposure;
(B) fabricating one or more semiconductor masks; or
(C) fabricating at least one component in a layer of a semiconductor integrated circuit.
Claim 6 further requires: a masking facility configured to fabricate one or more semiconductor masks based on based on the layout diagram; or
a fabricating facility configured to fabricate at least one component in a layer of a semiconductor integrated circuit based on the layout diagram.
However, under the broadest reasonably interpretation of the claims 2 and 6, these additional requirements do not amount to significantly more than the judicial exception. Claims 2 and 6 requires something to be made or fabricated, but does not discuss how, why, where, simply that it’s based upon the layout diagram, or with a merely vaguely described facility. 
Therefore, this judicial exception is not integrated into a practical application. The use of a processor and storage mediums to design layout diagrams and then the steps or facilities simply recited as “fabricating” “something” (not even the structure contained in the layout diagram) are recited in such a high-level generality, that it amounts to no more than having the judicial exception.
Step 2B:
The claims 2 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874